MAUGHAN, Justice
(dissenting):
In my view, the main opinion nullifies the plainly expressed intent of the legislature in Sec. 76-1^102(2) of our new penal code; misinterprets Sec. 77-16-1; and glides too easily over Article VIII, Sec. 7, Constitution of Utah. For those reasons, and the more extensive discussion of them in my dissent in State v. Cooley, Utah, 575 P.2d 693, 694-696 (1978), I dissent. Statutory references are to U.C.A.1953.
STEWART, J., concurs in the views expressed in the dissenting opinion of MAU-GHAN, J.